Exhibit 10.46

 

KEWAUNEE SCIENTIFIC CORPORATION

FISCAL YEAR 2005

INCENTIVE BONUS PLAN

 

The Fiscal Year 2005 Incentive Bonus Plan (the Plan) will provide for a bonus
pool and bonus payouts based upon achievement of various levels of pre-tax
earnings (after bonus accruals) for the year and other conditions described
herein, as approved by the Company’s Board of Directors. The Plan is a one-year
plan for fiscal year 2005.

 

The provisions of the Plan are:

 

1. Eligibility of Participants to Share in the Bonus Pool

 

  a. Eligible participants of the Plan will be nominated by the President and
approved by the Board of Directors, upon recommendation by the Compensation
Committee. The bonus potential percentages for each participant and pre-tax
earnings goals in the Plan will also be approved by the Board of Directors, upon
recommendation by the Compensation Committee.

 

  b. Each participant will be eligible to share in the pool up to the specified
percentage of his or her May 1, 2004 base salary.

 

  c. In addition to individuals reporting directly to the President, managers
fulfilling the following criteria are eligible to participate in the Plan:

 

  1. Salary Grade 14 or above;

 

  2. Seniority of one year or more;

 

  3. Is not currently in another incentive plan (e.g., sales plan);

 

  4. Is a direct report to a direct report to the President; or

 

  5. Is a manager recommended by the President.

 

  d. Participants in the Plan and their applicable bonus potential amounts are
shown in the schedules on Exhibits I-IV.

 

2. Building of a Bonus Pool

 

The operational units (Corporate, Laboratory Products, Technical Furniture
Products, and Total Statesville Operations) will start to accrue pools for
potential bonus payouts once pretax operating earnings of each operational unit
reach the amounts shown as Goal 1 in the applicable schedule on pages Exhibits
I-IV, and maximum pools for potential bonus payouts will be accrued based upon
the guidelines shown on those schedules.

 



--------------------------------------------------------------------------------

3. Earnings of Bonuses

 

Each participant’s accrued bonus pool will be earned subject to the following:

 

  • 50% of the bonus pool will be earned based on the achievement of the pre-tax
earnings goals of the participant’s assigned operational unit, as set forth in
the Plan, and

 

  • 50% of the bonus pool will be based upon each person’s achievement of their
management objectives (“MBOs”) for the Plan year, as determined by each
participant’s manager immediately subsequent to April 30, 2005, and approved by
the President. The Board of Directors will assign MBOs for the President and
determine the achievement of such MBOs.

 

4. Bonus Payout Conditions

 

  • If an operational unit achieves pre-tax earnings less than the amounts shown
for its Goal 1 in the Plan, no awards will be paid to any employees assigned to
that operational unit, except at the discretion of the Board of Directors, upon
recommendation by the Compensation Committee.

 

  • Beginning with the achievement of Goal 1, the bonus potential percentage for
each participant is linear between each goal with the corresponding increase in
pre-tax earnings, up to the individual’s maximum bonus potential percentage.

 

  • Positive or negative financial adjustments outside the control of management
(such as, but not limited to, proceeds from insurance claims, gains or losses
from the sale of capital assets, adoption of new generally accepted accounting
pronouncements, etc.) will be assessed by the Board of Directors and the pre-tax
earnings under the Plan may be adjusted for these items.

 

  • Any portion of the bonus pool not awarded to participants will be retained
by the Company.

 

  • If a participant transfers between operational units during the year, his or
her incentive compensation will be based on the performance of the respective
units on a pro rata basis from his or her transfer date as determined by the
President.

 

  • A participant must be an employee of the Company on the last day of the plan
year (April 30) to be eligible to receive a bonus payout. In unusual
circumstances, however, the Board of Directors, upon recommendation by the
Compensation Committee, may grant a discretionary bonus.

 

  • With the exception of his own MBOs, the President shall have the final
authority in resolving disputed data or disagreements regarding MBO performance
criteria or performance results.

 



--------------------------------------------------------------------------------

  • The Board of Directors, upon recommendation by the Compensation Committee,
may approve the pro rata participation of a participant who joins the Company or
who is appointed to a key position within the Company after the outset of the
Plan year, with a pro rata increase in the bonus pool.

 

  • Bonus payouts earned under the Plan will be awarded at the discretion of the
Board of Directors, upon recommendation by the President and the Compensation
Committee, giving consideration to the criteria in Section 4 above.

 

5. The Plan may be amended at any time by the Board of Directors.

 